Citation Nr: 0513531	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  96-39 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for a right knee disorder, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased initial disability evaluation 
for a left knee disorder, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty service from October 1984 to June 
1988 and from May 1991 to April 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veteran 
Affairs (VA) that granted service connection for 
patellofemoral pain syndrome of the left and right knees, 
evaluated as noncompensable.  The case was transferred to the 
RO in Denver, Colorado.  In December 1998, that RO issued a 
rating decision granting a 10 percent rating for each knee 
disorder, effective from the original date of claim.  This 
case was previously before the Board and remanded in October 
2003.

In October 2003, the Board also remanded the issue of 
entitlement to service connection for irritable bowel 
syndrome.  That issue was granted by the RO in an October 
2004 rating decision.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active duty service from October 1984 to June 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veteran 
Affairs (VA) that granted service connection for 
patellofemoral pain syndrome of the left and right knees, 
evaluated as noncompensable.  Thereafter, the case was 
transferred to the RO in Denver, Colorado.  In December 1998, 
that RO issued a rating decision granting a 10 percent rating 
for each knee disorder, effective from the original date of 
claim.  This case was previously before the Board and 
remanded in October 2003.

In October 2003, the Board also remanded the issue of 
entitlement to service connection for irritable bowel 
syndrome.  That issue was granted by the RO in an October 
2004 rating decision.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
currently manifested by pain and some decreased range of 
motion.

2.  The veteran's service-connected left knee disorder is 
currently manifested by pain and some decreased range of 
motion.

3.  The veteran has no instability of the right or left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.40, 4.45, 4.59, 
Diagnostic Codes 5014, 5257, 5260, 5261 (2004).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.40, 4.45, 4.59, 
Diagnostic Codes 5014, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in August 2001.  The letter, required 
following the passage of the VCAA, was not mailed to the 
appellant prior to the initial RO adjudication of his claim, 
clearly, as the claim began in 1995, prior to the passage of 
the VCAA.  Any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the August 
2001 letter that was not fully considered by the RO in the 
subsequent adjudications contained in the supplemental 
statements of the case (SSOC) issued in November 2002 and 
October 2004.  There is simply no indication that disposition 
of his claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records as well as service 
medical records.  Also, lay statements and private medical 
records confirming knee pain complaints for years have been 
obtained.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the veteran was provided 
examinations in October 1995, August 1997, March 1998, May 
2000, and September 2002.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II. Factual background

Service medical records show the veteran incurred bilateral 
patellofemoral pain syndrome in service.  Service connection 
was granted for patellofemoral pain syndrome, left and right 
knee, in a February 1996 rating decision.  A noncompensable 
rating was assigned for each knee.  In December 1998, a 10 
percent rating was awarded for each knee from the original 
date of claim.  The veteran has continued to disagree with 
those ratings, seeking higher ratings for each knee.  

The veteran was afforded six VA examinations for his knee 
disorder.  The initial examination conducted in October 1995 
revealed mild stiffness and crepitation of 1+ bilaterally.  
There was no atrophy of the quadriceps muscles.  There was 1+ 
laxity bilaterally and mild pain on motion.  The diagnosis 
was patellofemoral pain syndrome involving both knees with 
minimal laxity of both knees.  X-rays of the knees were 
negative.  

VA examination conducted in August 1997 revealed complaints 
that the right knee gives out twice per year.  He had daily 
pain, primarily in the morning, which he treated with Tylenol 
and Ace wraps.  Examination showed right knee flexion to 120 
degrees, left knee flexion to 125 degrees.  There was 
crepitus bilaterally, worse on the right.  There was no varus 
or valgus deformity.  Patellar tap test was negative 
bilaterally.  The veteran was unable to rise from a squat 
position.  The diagnosis was chronic knee pain bilaterally.  
X-rays of the knees were negative.  

VA examination conducted in March 1998 revealed complaints of 
knee pain with sitting, standing, squatting, and climbing 
stairs.  He still treated with Ace wraps, aspirin and ice if 
necessary.  He also laid down as needed.  He reported he 
could no longer do activities like biking, skiing and 
running.  He reported that he was studying to be a teacher 
and could not perform the running games required when 
teaching elementary school age children.  The examiner did 
not review a claims folder.  The examination revealed flexion 
right knee to 120 degrees, left knee to 115 degrees.  
Extension was zero bilaterally.  There was no medial or 
lateral ligament instability.  Anterior and posterior 
ligaments showed less than 5 mm of instability.  The veteran 
complained of pain to the touch of the knees.  X-rays showed 
no abnormalities.  The diagnosis was insufficient clinical 
evidence present for diagnosis of chronic disease.  There was 
no objective evidence of incoordination, pain on movement or 
fatigability.  

Orthopedic examination with review of the claims folder was 
accomplished in May 2000.  The veteran reported he was taking 
non prescription ibuprofen or naproxen for knee pain.  He was 
a full time college student and he worked in a retail liquor 
store 30-35 hours per week.  The veteran reported constant 
knee pain, worse on the right.  Pain increased with squatting 
or climbing stairs.  He could not work on his knees in the 
garden but could mow the lawn.  He could only play on the 
floor for short times with his small children due to knee 
pain.  

Examination of the knee showed no deformity, swelling, warmth 
or effusion.  There was mild tenderness to palpation of the 
joint line to the right of the right patella, and to the left 
of the left patella.  There was no patella crepitus or 
tenderness, or ligament laxity.  Knee flexion was 0 to 130 
degrees on the right and 0 to 133 degrees on the left, with 
pain at extremes.  The knees were stressed after a series of 
knee bends.  The veteran reported increasing pain at 90 
degrees after four bends, but was able to complete the set of 
10, demonstrating good effort.  There was no evidence of 
fatigability, weakened movement or incoordination.  The 
examiner opined that range of motion during flare-ups was 
decreased to 0 to 90 degrees.  The diagnosis was 
chondromalacia, bilateral knees.  X-ray views of the right 
knee were normal.  

The veteran underwent VA examination of his knees again in 
September 2002.  The examination noted current complaints of 
pain with sitting more than 30 to 40 minutes.  Sudden 
standing up, long distance travel of over 45 minutes, going 
up and down stairs, going up and down hill, sitting-standing, 
crawling-standing or kneeling-standing all aggravated the 
pain.  He no longer ran or jogged.  He could walk about three 
quarters of a mile.  He reported that he heard the knees 
cracking.  

Examination showed no definite locking or swelling.  Range of 
motion of the knees was 0 to 135 bilaterally, dropping to 0 
to 125 with repetition.  He reported pain ranging to the 
level of 4/10 with 10 as the most severe.  During flare-ups, 
the examiner estimated that the range of motion would be 0 to 
115 degrees.  The knees showed no evidence of inflammation, 
tuberosity, or popliteal fossa abnormality.  Quadriceps and 
hamstring function was within normal limits.  The knee 
strength was 5/5, reduced to 4/5 during flare-ups.  Drawer 
signs, Lachman's and McMurray's tests were negative.  
Mediolateral joint spaces were nontender and stability was 
normal.  Fine motor skills were normal.  X-rays revealed no 
abnormality of the knees.  The left and right knee showed 
well maintained patellofemoral and femorotibial joint spaces 
and the left knee had minimal patellar osteophyte formation.  
The diagnosis was bilateral knee patellofemoral pain syndrome 
with recurrent episodic pains.  

III. Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating was not limited to that 
reflecting the current severity of the disorder.  Rather at 
the time of the initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  

The knee disorders on appeal are from the original disability 
rating assigned following an award of service connection for 
left and right knee disorders.  Service connection was 
initially granted for the knee disabilities in 1996.  
Therefore, in this case, separate levels of disability, or 
staged ratings, may be assigned.  See Fenderson, supra.  
However, after a review of the medical evidence, the Board 
observes that the degree of disability has remained constant 
throughout the appeal period, and that a staged rating is not 
warranted.  

With such consideration, the Board has reviewed the pertinent 
record and determines that the currently assigned 10 percent 
rating for each of the veteran's knee disorders are the 
proper ratings for these disabilities, and higher evaluations 
are not warranted.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The veteran's disorders of the left and right knee are each 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5099-5014.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2004).  The hyphenated diagnostic code in this 
case indicates an unlisted condition, diagnostic code 5099, 
rated by analogy to osteomalacia, Diagnostic Code 5014.  

A note following Diagnostic Code 5014 reflects that 
osteomalacia is to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  

As there is no evidence of arthritis in the medical evidence, 
diagnostic codes and rules relevant to X-ray evidence of 
arthritis are not for consideration.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  However, inasmuch as 
osteomalacia is to be rated as degenerative arthritis, the 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257 that provides for 
instability.  The General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

Limitation of motion of the knee is rated at 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2004).

The veteran's knee disorders were initially rated 
noncompensable as knee impairment under Diagnostic Code 5257.  
Knee impairment with recurrent subluxation and/or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

VA General Counsel has also issued VAOPGCPREC 9-2004, which 
provides that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  

Range of motion of the veteran's knees reflect a degree of 
impairment under the rating schedule that does not warrant a 
disability rating in excess of 10 percent if rated under the 
limitation of motion codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260, 5261.  This is even considering the additional 
estimated limitation during flare-ups.  All VA examination 
reports show extension is full bilaterally.  Bilateral knee 
flexion at worst was estimated in May 2000 to be 90 degrees, 
with pain, during flare-ups.  

These range of motion findings do not meet the criteria for a 
compensable rating under Diagnostic Codes 5260 and 5261.  At 
no time, even taking into account the additional limitations 
imposed by pain as objectively demonstrated on examination, 
has flexion been limited to 45 degrees.  However, the 
criteria of Diagnostic Code 5014 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint but the 
limitation of motion is not so great as to meet the 
requirements for a compensable rating under the criteria for 
rating limitation of motion of the specific major joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5014 (2004).  
Accordingly, the veteran's left knee and right knee are each 
appropriately rated as 10 percent disabling under Diagnostic 
Code 5099-5014.  In order to warrant a 20 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 30 degrees or extension would have to 
be limited to 15 degrees, which was not shown.

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has pain on motion of the 
knees and examiners have indicated that pain limited some 
functional abilities with recreation, family activity, house 
and yard chores.  The pain did not prevent the activities but 
caused them to be performed at an admittedly slower pace, in 
a more limited time frame and with some decreased endurance.  
However, he is very active despite his knee disorders, 
reportedly juggling a full-time college schedule, parenting, 
retail work in a liquor store 30 to 35 hours a week.  
Examiners observed good muscle strength in the quadriceps, 
indicating no muscle problems related to use or lack of use.  
Flare-ups reportedly occurred daily, with the knees giving 
out about twice a year.  These were controlled with non-
prescription pain reliever, icing, wrap and rest.  This 
impairment is contemplated by the assignment of a 10 percent 
disability rating.  The veteran has not demonstrated flexion 
of the knees limited to 45 degrees or extension limited to 10 
degrees warranting the assignment of a 10 percent rating 
under Diagnostic Code 5260 or 5261.  Range of motion of his 
knees falls far short of these criteria.  There is no X-ray 
evidence of degenerative joint disease, all X-rays have been 
normal.  It is on this basis that the 10 percent rating for 
each knee is supportable.  See 38 C.F.R. § 4.59 (2004) ("With 
any form of arthritis, painful motion is an important factor 
of disability . . .  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.").  Again, the 
examination record shows he has been noted to be managing the 
symptoms with his treatment regimen, non-prescription 
medication, limited activity, ice and Ace-wraps.  

Any pain affecting function of the knees is not shown to a 
degree beyond that contemplated by the current schedular 
evaluations assigned to this disabilities, as reflected by 
the medical findings of record which do not meet the criteria 
for the next higher schedular evaluation.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
in this case does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The objective evidence reveals range of motion in the knees 
substantially better than that warranting any increased 
evaluation under either Code 5260 for limitation of flexion 
or Code 5261 for limitation of extension.  See VAOPGCPREC 9-
2004.  Additionally, to assign separate compensable ratings 
solely based on painful motion under two separate diagnostic 
codes (i.e., Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.  

Additionally, the Board finds that a rating in excess of 10 
percent rating is not warranted on the basis of knee 
instability.  See 38 C.F.R. § 4.71, Diagnostic Code 5257.  
There was minimal laxity in October 1995, less than 5 mm of 
instability in the ligaments in 1999, and no instability in 
2000 and 2002.  There is no competent evidence of slight 
instability to support a separate rating under Diagnostic 
Code 5257.  The Board notes the record is replete with the 
veteran's complaints of pain and problems getting up from 
squatting as the primary manifestation of the knee disorders.  
He has not alleged instability as a chronic ongoing 
manifestation.  In sum, the VA examination reports do not 
indicate that the veteran has experienced slight instability 
of either knee.  Accordingly, an additional separate 
compensable evaluation for left or right knee instability is 
denied.  DeLuca v. Brown, 8 Vet. App. 202 (1995) does not 
apply because Diagnostic Code 5257 is not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for higher ratings for his 
right and left knee disorders.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular ratings 
assigned are adequate in this case.  The veteran is employed 
and attends college with the career goal of becoming a 
teacher.  He reported that while he does have difficulty 
walking and performing some household chores and work, he is 
not precluded from performing these tasks.  He must rest, 
wrap, and ice his legs.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation 












and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial evaluation in excess of 10 percent for a right 
knee disorder is denied.  

An initial evaluation in excess of 10 percent for a left knee 
disorder is denied.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


